Per Curiam.
The plaintiff brought suit to recover compensation for injuries received by her in a collision which occurred between *934her car, which she was driving, and the car of the defendant. The trial resulted in an award in her favor in the sum of $8,500.
The first ground upon which we are asked to make this rule absolute is that the finding of the jury that the accident resulted solely through the carelessness of the defendant is contrary to the clear weight of evidence. Our examination -of the proofs satisfies us that this contention is not substantial.
It is further contended that the award of $8,500 is excessive. We think it is plainly so. If plaintiff will consent to a reduction of the verdict to the sum of $5,000, the rule to show cause will he discharged; otherwise, it will be made absolute.